Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group II in the reply filed on 09/09/22 is acknowledged.

3.	Claims 1-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/22.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

OBJECTION

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DIRECTING TREATMENTS FOR GLIOBLASTOMA BASED ON IDENTIFYING A SOMATIC STRUCTURAL REARRANGEMENT UPSTREAM FROM TERT.

PRIOR ART REJECTIONS

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel et al. (2017) in view of Peifer et al. (2015).
Regarding independent claim 24, Barthel et al. teaches testing for and identifying a somatic structural rearrangement in the chromosome region surrounding TERT in 31 cancer types, including glioma, using a structural rearrangement assay.  See entire document on pages 349-356 and supplementary Online Methods section, especially the abstract, first full paragraph in column two on page 349, second full paragraph on page 350 to first full paragraph in column two on page 351, and first full paragraph of Discussion on page 355.  While the Office is unable to point to the data in Barthel et al. that explicitly connects such rearrangements with gliomas, it is submitted that this is at least suggested in Fig. 2 and its description in the text, along with the fact that glioma is explicitly recited elsewhere.
Barthel et al. does not appear to explicitly teach such a rearrangement upstream from TERT, nor treatment with a telomerase targeted therapy.
Peifer et al. teaches that somatic rearrangements in the region upstream of TERT are correlated with high-risk, TERT-activated neuroblastoma, a type of cancer distinct from glioma.  See entire document on pages 1-5 and supplementary Methods pages, especially abstract, first full paragraph in column two on page 3 to second full paragraph on page 4, and last paragraph on page 5.  Peifer et al. also suggests therapy with telomerase inhibitors in the case of this type of neuroblastoma in the last paragraph.
Regarding dependent claim 25, both Barthel et al. and Peifer et al. teach rearrangements that are translocations or fusions; see paragraph bridging the columns on page 350 to paragraph bridging pages 350-351 in the former, and second full paragraph on page 4 in the latter.  
    One of ordinary skill in the art would have been motivated to apply the method of Barthel et al. of detecting somatic rearrangements in TERT in glioma to such rearrangements in the region upstream of TERT, because Peifer et al. taught that such rearrangements upstream of TERT were informative with respect to high-risk in another type of cancer, neuroblastoma, and the skilled artisan would have reasonably expected that those upstream rearrangements would also be informative with regard to glioma and other types of cancer.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.
9.	Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel et al. (2017) in view of Peifer et al. (2015), and further in view of Jafri et al. (2016).
These claims are drawn to the method as described and rejected above, wherein the therapy is a peptide vaccine (claim 29), an antisense oligonucleotide (claim 30), or a small molecule inhibitor (claim 31).
Barthel et al. and Peifer et al. do not teach such types of therapy.
Jafri et al. teaches telomerase targeted anticancer therapies including peptide vaccines, antisense oligonucleotides, and small molecule inhibitors (see pages 9-15).  
One of ordinary skill in the art would have been motivated to modify the method of Barthel et al. as modified by Peifer et al. by including a step of treating with a peptide vaccine, an antisense oligonucleotide, or a small molecule inhibitor because Jafri et al. taught that these were all known types of telomerase targeted anticancer therapies.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

10.	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel et al. (2017) in view of Peifer et al. (2015), and further in view of Chinnaiyan et al. (US 2011/0065113).
These claims are drawn to the method as described and rejected above, wherein the structural rearrangement assay is a break-apart FISH assay (claim 26), utilizes first and second probes that span the TERT gene (claim 27), or utilizes junction-spanning PCR (claim 28).
Barthel et al. and Peifer et al. do not teach these types of assay.
Chinnaiyan et al. discloses all three of these types of assays for detection of a gene fusion or translocation.  Regarding claims 26-27, paragraph 0233 discloses a break-apart FISH assay as well as the use of first and second probes spanning a locus of interest.  Regarding claim 28, paragraph 0154 discloses the use of a pair of amplification oligonucleotides (primers) suitable for PCR which span a fusion or translocation junction.    
One of ordinary skill in the art would have been motivated to modify the method of Barthel et al. as modified by Peifer et al. by using a break-apart FISH assay, a pair of probes spanning the TERT gene, or junction-spanning PCR using a pair of oligonucleotide primers because as indicated by Chinnaiyan et al., these were all routine and conventional assays for detecting somatic structural rearrangements including gene fusions or translocations.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

11.	No claims are free of the prior art.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/01/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637